556 S.E.2d 67 (2001)
37 Va. App. 238
Eric Orlando STATON, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 1903-00-1.
Court of Appeals of Virginia.
December 18, 2001.
(Michael Jerome Massie, Portsmouth; Holley & Massie, P.C., on brief), for appellant. Appellant submitting on brief.
Leah A. Darron, Assistant Attorney General (Randolph A, Beales, Attorney General, on brief), for appellee.
Before FITZPATRICK, C.J., and BENTON, WILLIS, ELDER, BRAY, ANNUNZIATA, BUMGARDNER, HUMPHREYS, CLEMENTS and AGEE, JJ.
Prior report: 36 Va.App. 432, 551 S.E.2d 656.
UPON A REHEARING EN BANC
By published opinion dated July 31, 2001, a divided panel of this Court affirmed the appellant's conviction. See Staton v. Commonwealth, 36 Va.App. 282, 549 S.E.2d 627 *68 (2001). We stayed the mandate of that decision and granted rehearing en banc.
Upon a rehearing en banc, the stay of the July 31, 2001 mandate is lifted, and the judgment of the trial court is affirmed in accordance with the majority panel opinion.
FITZPATRICK, C.J., and BENTON and ELDER, JJ., dissent for the reasons set forth in the panel dissent.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the July 31, 2001 mandate.
This order shall be published and certified to the trial court.